                                             Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SIDNEY R. POE, JR.,                              Case No. 18-cv-02850-HSG (PR)
                                                         Petitioner,                         ORDER DENYING PETITION FOR
                                   8
                                                                                             WRIT OF HABEAS CORPUS;
                                                   v.                                        DENYING CERTIFICATE OF
                                   9
                                                                                             APPEALABILITY
                                  10        ROSEMARY NDOH, Warden,
                                                         Respondent.
                                  11

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28

                                  14   U.S.C. § 2254 by Petitioner Sidney R. Poe. Jr., challenging the validity of a judgment obtained

                                  15   against him in state court. Respondent has filed an answer to the petition. Dkt. No. 12. Although

                                  16   Petitioner was given the opportunity to do so, he did not file a traverse. For the reasons set forth

                                  17   below, the petition is denied.

                                  18   II.      PROCEDURAL HISTORY
                                  19            On February 14, 2013, the Alameda County District Attorney filed an amended

                                  20   information charging Petitioner, who is African-American, and co-defendant Joe Lupe Yepez,

                                  21   who is Latino, with 10 counts. People v. Poe, No. A140447, 2016 WL 6962088, at *1-2 (Cal. Ct.

                                  22   App. Nov. 29, 2016). Counts 1, 3, 5, and 7 alleged attempted murder; counts 2, 4, 6, and 8 alleged

                                  23   assault with a semiautomatic firearm; count 9 alleged shooting at an occupied motor vehicle; and

                                  24   count 10 alleged shooting at an inhabited dwelling. Dkt. No. 12-3, (“Clerk’s Transcript”), 1CT

                                  25   279-95. As to all counts, both Petitioner and Yepez were charged with enhancements for the

                                  26   personal use of a firearm; and as to counts 1, 3, 5, and 7, Petitioner was charged with

                                  27   enhancements for personally using and discharging a firearm. 1CT 279-95.

                                  28            On March 18, 2013, the jury found Yepez not guilty on all counts. Dkt. No. 15-1,
                                           Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 2 of 22




                                   1   (“Reporter’s Transcript”), 4RT 1565-68. Meanwhile, the jury found Petitioner guilty of all counts

                                   2   and found all of the firearm enhancements true. 2CT 447-59; 4RT 1568-74.

                                   3          On November 22, 2013, the trial court sentenced Petitioner to an aggregate term of 35

                                   4   years in prison. 2CT 554-57; 4RT 1605-07.

                                   5          On November 29, 2016, the California Court of Appeal affirmed the judgment. See Poe,

                                   6   2016 WL 6962088, at *9; Dkt. No. 15-3, Ex. 8.

                                   7          On February 15, 2017, the California Supreme Court denied the petition for review. Dkt.

                                   8   No. 15-3, Ex. 10.

                                   9          On May 15, 2017, Petitioner filed the instant habeas petition in this Court. Dkt. No. 1. On

                                  10   July 23, 2017, this Court issued an order to show cause. Dkt. No. 6. On September 12, 2018,

                                  11   Respondent filed a motion to dismiss the mixed petition, which the Court granted on May 31,

                                  12   2019. Dkt. Nos. 8, 9. On June 17, 2019, Petitioner filed his election to proceed on the one
Northern District of California
 United States District Court




                                  13   exhausted claim. Dkt. No. 10. Pursuant to his election, Petitioner asserts one ground for federal

                                  14   habeas relief, a Batson/Wheeler1 claim, which will be discussed in detail below. Dkt. No. 1 at 5.2

                                  15          On June 25, 2019, the Court issued an Order to Show Cause and ordered Respondent to

                                  16   answer the petition on the merits. Dkt. No. 11. An answer was filed August 14, 2019. Dkt. No.

                                  17   12. Petitioner has not filed a traverse, and the time to do so has passed.

                                  18   III.   STATEMENT OF FACTS
                                  19          The following factual background is taken from the November 29, 2016 opinion of the

                                  20   California Court of Appeal:3

                                  21
                                       1
                                  22     Batson v. Kentucky, 476 U.S. 79, 89 (1986); People v. Wheeler, 22 Cal. 3d 258, 276-77 (1978),
                                       disapproved in Johnson v. California, 545 U.S. 162, 168-69 (2005) (holding proper standard for
                                  23   judging whether prima facie case had arisen was Batson “inference of discriminatory purpose”
                                       standard, not California’s Wheeler “strong likelihood” test for successful prima facie showing of
                                  24   bias).
                                       2
                                  25    Page number citations refer to those assigned by the Court’s electronic case management filing
                                       system and not those assigned by the parties.
                                  26   3
                                         The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                  27   853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                       reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                  28   and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                       F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                                                                          2
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 3 of 22




                                   1          The Facts
                                              The facts are not pertinent to the one issue before us, and need not be set forth in detail. The
                                   2          essential facts are these:
                                   3          Shortly after midnight on March 18, 2011, Fernando Hernandez was driving in San Lorenzo
                                              with three passengers in his car: Brian Renteria, Ruben Estrada, and Manuel Avalos. While
                                   4          Hernandez’s car was in the intersection of Via Toledo and Paseo Grande, a gold Buick
                                              pulled up next to them, and a passenger in the Buick, later identified as defendant, “mean-
                                   5          mug[ged]” them. Hernandez and the others heard gunshots, and Hernandez saw a muzzle
                                              flash from inside the Buick. Hernandez quickly drove off, accelerating to 40 miles per hour,
                                   6          but the Buick stayed with them. Avalos, who was in the back seat, had been shot, and
                                              Hernandez drove to the Eden Township Substation to report what happened. Clarice
                                   7          Sarente, who lived in the neighborhood, also reported that the front window of her house
                                              had been shattered by gunfire.
                                   8
                                              Officers responded to the scene, saw a gold Buick in close proximity to the reported
                                   9          incident, and pulled it over. Two people were inside: Joe Lupe Yepez, who was driving,
                                              and defendant in the passenger seat. Both were identified, detained, and searched. In
                                  10          defendant’s front pants pockets the officers found a pistol magazine containing nine rounds
                                              of nine-millimeter ammunition. A Glock semi-automatic pistol was found in front of the
                                  11          passenger seat, with a live round in the chamber.
                                  12          Defendant testified at trial, telling essentially the same story he told the officers in a
Northern District of California
 United States District Court




                                              statement in which he admitting [sic] the shooting: late on the evening of March 17, 2011,
                                  13          he was at his residence when he was confronted and robbed inside the garage. Defendant
                                              described the suspects as two Hispanic males armed with handguns who took cash from his
                                  14          wallet, two cell phones, house keys, and car keys. He armed himself with the Glock, co-
                                              defendant Yepez picked him up, and they saw Hernandez’s car and believed it was
                                  15          associated with the robbery. Defendant admitted to shooting at the vehicle about six times.
                                  16   Poe, 2016 WL 6962088, at *1.

                                  17   IV.    DISCUSSION
                                  18          A.      Standard of Review
                                  19          A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death

                                  20   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus

                                  21   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                  22   he is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  23   § 2254(a).

                                  24          A district court may not grant a petition challenging a state conviction or sentence on the

                                  25   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  26   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  27

                                  28
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                        3
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 4 of 22




                                   1   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                   2   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                   3   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Williams v.

                                   4   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                   5   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                   6   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                   7   U.S. 619, 637 (1993)).

                                   8             Section 2254(d)(1) restricts the source of clearly established Federal law to the Supreme

                                   9   Court’s jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of

                                  10   the United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s

                                  11   decisions as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. A state

                                  12   court decision is “contrary to” clearly established Supreme Court precedent if it “applies a rule
Northern District of California
 United States District Court




                                  13   that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it “confronts a

                                  14   set of facts that are materially indistinguishable from a decision of [the Supreme] Court and

                                  15   nevertheless arrives at a result different from [its] precedent.” Id. at 405-06. “Under the

                                  16   ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state court

                                  17   identifies the correct governing legal principle from [the Supreme] Court’s decisions but

                                  18   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal

                                  19   habeas court may not issue the writ simply because that court concludes in its independent

                                  20   judgment that the relevant state-court decision applied clearly established federal law erroneously

                                  21   or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A federal court

                                  22   may not overrule a state court for simply holding a view different from its own, when the

                                  23   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                  24   (2003).

                                  25             On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  26   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                  27   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                  28   above standards on habeas review, the Court reviews the “last reasoned decision” by the state
                                                                                          4
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 5 of 22




                                   1   court. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148,

                                   2   1156 (9th Cir.), amended, 733 F.3d 794 (9th Cir. 2013).

                                   3          In its unpublished disposition issued on November 29, 2016, the state appellate court

                                   4   addressed the merits of Petitioner’s Batson/Wheeler claim. Poe, 2016 WL 6962088, at *5-9.

                                   5   Therefore, the last reasoned decision as to this claim is the California Court of Appeal’s

                                   6   unpublished disposition. See Wilson, 138 S. Ct. at 1192; Cannedy, 706 F.3d at 1156.

                                   7          The Supreme Court has vigorously and repeatedly affirmed that under AEDPA, there is a

                                   8   heightened level of deference a federal habeas court must give to state court decisions. See Hardy

                                   9   v. Cross, 565 U.S. 65, 66 (2011) (per curiam); Harrington v. Richter, 562 U.S. 86, 97-100 (2011);

                                  10   Felkner v. Jackson, 562 U.S. 594, 598 (2011) (per curiam). As the Court explained: “[o]n federal

                                  11   habeas review, AEDPA ‘imposes a highly deferential standard for evaluating state-court rulings’

                                  12   and ‘demands that state-court decisions be given the benefit of the doubt.’” Felkner, 562 U.S. at
Northern District of California
 United States District Court




                                  13   598 (citation omitted). With these principles in mind, the Court addresses Petitioner’s

                                  14   Batson/Wheeler claim.

                                  15          B.      Petitioner’s Batson/Wheeler Claim
                                  16          Petitioner claims that he was denied his right to equal protection because the prosecutor’s

                                  17   peremptory challenge of African-American prospective juror F.B. (hereinafter “F.B.”) was racially

                                  18   motivated and, thus, the trial court erred in denying his Batson/Wheeler motion. Dkt. No. 1 at 5.

                                  19                  1.      State Court Opinion
                                  20          The California Court of Appeal described the factual background of this claim stemming

                                  21   from the jury selection, which took place on February 26, 2013, stating as follows:

                                  22          The Issue
                                              As noted, defendant makes only one argument on appeal, that the trial court erred when it
                                  23          denied his Batson/Wheeler[FN 1] motion, a motion in fact made on behalf of co-defendant
                                              Yepez, and in which defendant joined. The issue arose as follows:
                                  24
                                                      [FN 1:] Batson v. Kentucky (1986) 476 U.S. 79, 89 (Batson); People v. Wheeler
                                  25                  (1978) 22 Cal. 3d 258, 276-277 (Wheeler ), disapproved in Johnson v. California
                                                      (2005) 545 U.S. 162, 168.
                                  26
                                              After introductory matters, jury selection began with the prospective jurors answering
                                  27          questionnaires. Following the excuses for hardship, 81 prospective jurors remained, four
                                              or five of whom were African-American.[FN 2]
                                  28
                                                                                         5
                                       Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 6 of 22



                                                 [FN 2:] It is possible there were more, as four prospective jurors did not state their
                                   1             race on their questionnaire and one questionnaire was lost.
                                   2      The court chose to use the six-pack method of jury selection, and on February 25, 18
                                          prospective jurors were called by the clerk and seated in the jury box. One of the 18 was
                                   3      African-American—F.B.[FN 3] According to his responses to the questionnaire, F.B. was
                                          56 years old, had lived in Alameda County for 30 years, and worked for the United States
                                   4      Postal Service (Postal Service). In response to the question, “Have you, a member of your
                                          family or a close friend ever been arrested for, accused of, or convicted of any crime,
                                   5      including driving while under the influence of alcohol or drugs?,” F.B. answered, “No.”
                                          He also stated he had never witnessed, or been the victim of, a crime, and had never had a
                                   6      good or bad experience with a police officer. He had been the victim of sexual
                                          harassment.
                                   7
                                                 [FN 3:] We identify the juror as “F.B.” for consistency with the parties’ briefs.
                                   8
                                          During the prosecutor’s questioning of F.B., he confirmed some of the information on his
                                   9      questionnaire, including that he had lived in Oakland for 30 years, had never witnessed a
                                          crime, and did not know victims of any crime. As to the last item, F.B. said, “Not really.
                                  10      Just news. Not involved.” The prosecutor asked, “Nothing even—never had your car
                                          broken into or anything like that?” F.B. said, “Yeah, stuff like that, yeah,” and went on to
                                  11      admit that his car had been broken into, his car had been stolen, and that he had reported
                                          some crimes to the police.
                                  12
Northern District of California




                                          The prosecutor then asked F.B. about his answer that he had been “harassed at work,” and
 United States District Court




                                  13      F.B. responded that he “had problems with racism, stuff like that.” It developed that F.B.
                                          was currently involved in a lawsuit in Alameda County against the Postal Service—a
                                  14      lawsuit, F.B. confirmed, that was a pretty big deal.
                                  15      Defendant’s attorney briefly questioned F.B., following which the court broke for the
                                          lunch recess. The prosecutor went to his office. As the prosecutor would later advise the
                                  16      court, he had requested staff to run rap sheets on all prospective jurors, but this had not
                                          been done. So, the prosecutor on his own ran the rap sheet for F.B.
                                  17
                                          That afternoon, the prosecutor exercised his second peremptory challenge, and excused
                                  18      F.B. The court said, “[F.B.]. Thank you,” after which Yepez’s counsel asked to approach
                                          the bench. The reporter’s transcript then indicates “[a] discussion was held at the bench
                                  19      but not reported.”
                                  20      The next day, at the conclusion of jury selection, the court noted that Yepez’s attorney
                                          “properly noticed a Wheeler motion,” and asked the attorney if she wanted to put
                                  21      something on the record. Yepez’s attorney responded that “in response to the prosecutor
                                          excusing [F.B.] . . . before he was excused, I made a Wheeler/Batson motion . . . . Based
                                  22      on the fact that, after the break, I believe it was the lunch break, we came in and Mr.
                                          Pastran [the prosecutor] had given . . . Mr. Broome [defendant’s attorney] and myself, the
                                  23      criminal history for one juror, and that was [F.B.]. [¶] And I asked Mr. Pastran at that
                                          point where the rest of the histories were and who else had been ran, and he indicated
                                  24      nobody. He ran one individual, [F.B.], the only African-American seated in the 18 pack
                                          and, by my estimation, I believe one of three African-Americans in the entire panel.”[FN
                                  25      4]
                                  26             [FN 4:] At this point the court said, “That’s not true . . . . [¶] . . . [¶] There were
                                                 about four or five,” including one of whom Yepez’s attorney had challenged for
                                  27             cause.
                                  28      Defendant’s attorney joined Yepez’s motion, adding that “this was an extremely limited
                                                                                    6
                                       Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 7 of 22



                                          panel as far as African-Americans were concerned.”
                                   1
                                          The trial court asked the prosecutor if he “want[ed] to be heard,” and the prosecutor said,
                                   2      “I do want to augment the record, Your Honor. I don’t believe a prima facie case has been
                                          established. However, that aside, I do want to respond to some of the comments so that it
                                   3      is in the record.” And respond he did, going on for some five pages, during some of
                                          which he was interrupted by questions or comments from the court.
                                   4
                                          The prosecutor began by describing the motion as “tactical,” that is, to discourage the
                                   5      prosecutor from challenging any other minority prospective jurors.
                                   6      The prosecutor then said that his peremptory challenge had to be exercised on one of the
                                          12 prospective jurors in the jury box, and that he was concerned with only two of those
                                   7      12: “Of the first 12 that were in the box, the only people of those 12 that had limited
                                          information on their questionnaires were Juror No. 7 . . . and [F.B.] which would have
                                   8      been Juror No. 12. [¶] I was more concerned about [F.B.] because of his answers, in
                                          particular to him filing a lawsuit against the U.S. Postal Department, for one thing.”
                                   9
                                          The prosecutor then noted that in response to the question whether F.B. had experienced
                                  10      “racial, sexual, religious, and/or ethnic prejudice,” he had answered “only ‘sexual
                                          harassment,’” and “When I asked him further about that, he said, in addition to that, it was
                                  11      racial harassment. And when I questioned him even further, he said he was currently
                                          involved with litigation with the U.S. Postal Department.” And the prosecutor went on:
                                  12      “There can only be, in my mind, one or two scenarios here. [F.B.] is, in fact, a true victim
Northern District of California
 United States District Court




                                          or [F.B.] is not. I would take the chance, should I have kept [F.B.], that he may be
                                  13      involved in some unfair litigation or litigation where he perceived himself to be a victim.
                                          [¶] I fully anticipate that in this case that is going to be part of the defense, at least in part
                                  14      with respect to Mr. Poe. It seems like no surprise to myself or anybody, through the
                                          questioning or through discussions with Mr. Broome, that the issue is going to be that Mr.
                                  15      Poe is going to say him and his wife were victimized and therefore he had to respond in
                                          kind with self-defense or force. [¶] I don’t believe it’s a meritorious claim. However, I
                                  16      certainly don’t want somebody who I don’t know if they’re going to relate to the victim, I
                                          don’t know if they’re going to associate me potentially with the government, as again he’s
                                  17      involved in litigation in a government-type agency.”
                                  18      Next, the prosecutor referred to the “dynamics of jury selection,” and explained that he
                                          had 20 peremptory challenges, that F.B. was “an unknown quantity” and there were two
                                  19      favorable prospective jurors directly in line behind F.B.: “When I have somebody who’s
                                          an unknown quantity and I have 20 peremptory challenges, certainly I’m going to do my
                                  20      best to make sure that I can leverage that, to use it to get people whom I believe are going
                                          to be more fair to the prosecution, especially when I’m comparing it against somebody
                                  21      whom again I don’t know where their loyalties are going to land.”
                                  22      The prosecutor then turned to the argument by Yepez’s attorney to the effect that he had
                                          run only the rap sheet for F.B., and explained what in fact occurred: “Miss Moore also
                                  23      mentions, put great emphasis on the fact that somehow I only ran him as opposed to 101
                                          people. I gave the entire list to be run by one of the secretaries upstairs. And I went
                                  24      upstairs to see if she had, in fact, run anyone. It turned out she hadn’t at that point because
                                          she was running somebody else. Again there’s a bunch of jury trials occurring right now
                                  25      in this courthouse so she hadn’t got to my list yet. [¶] In the limited time I have, in
                                          addition to eating my lunch and organizing my case, I didn’t have time to run all 12 and
                                  26      certainly not near all 100. [¶] And so the record is clear, I don’t think this has been put on
                                          the record, but I have, to the extent I’ve ever gained any information about the potential
                                  27      jurors, that has been passed over to the defense as soon as I’ve got it throughout this case
                                          and they’ve had the opportunity to look at it.”
                                  28
                                                                                      7
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 8 of 22



                                              The prosecutor next indicated that he found it “strange” that F.B. was in an “urban
                                   1          environment” yet had not witnessed a crime.[FN 5]
                                   2                  [FN 5:] To which the court responded that it had not been a crime victim, despite
                                                      living in the area for almost 40 years.
                                   3
                                              The prosecutor then explained that when he questioned F.B. and he said “there was more
                                   4          to this situation with this potential litigation that he’s involved with, I felt that there was
                                              potentially more that he was not being forthcoming with. And in response to that, that is
                                   5          why I keyed into that hunch and went upstairs and ran him. And I would add, for the
                                              record, that, in fact, I was correct.” F.B. had “an arrest for misdemeanor [section] 647(b)
                                   6          [prostitution] from 1985 and an arrest for [Vehicle Code section] 14601 [driving with a
                                              suspended license] that was dismissed.” And the prosecutor continued: “Now, it wasn’t
                                   7          earth shattering but it certainly was of concern to me when so many other jurors had been
                                              so forthright in the offenses that they had suffered in their lives. [¶] [F.B.], for the record,
                                   8          has an arrest for misdemeanor . . . . [S]omebody might forget about that, although it is
                                              still concerning. I am a little bit more concerned about the prostitution. I find it difficult
                                   9          to believe that someone could at least be arrested for, I don’t know the circumstances, but
                                              I guess allegedly engaging in a prostitution act or soliciting it and not remembering that.
                                  10          That is a concern to me any time somebody is not forthright.
                                  11          “We saw, as an example throughout this entire case, people talking about instances that
                                              happened long ago in different counties and even in a different state and they’ve still
                                  12          thought it important to bring it forth to the court.
Northern District of California
 United States District Court




                                  13          “So for all those reasons, Your Honor, I felt [F.B.] was a valid challenge. It certainly had
                                              nothing to do with race. And parenthetically, I do always take these, when they are
                                  14          brought forth, I do take some offense to it. It’s offensive to try to say I’m a racist or say
                                              anything along those sources, especially since I am a member of a minority group as well
                                  15          who has experienced racism. So it’s always kind of, parenthetically, it’s just one other
                                              thing that I feel again goes to the extreme lack of making this a meritorious claim.”
                                  16
                                              The trial court ruled, “The first thing is I don’t think there’s a prima facie case. There’s
                                  17          only one challenge. Out of all the jurors that were here, he only challenged one person for
                                              cause so it doesn’t rise really to the level of a prima facie case. [¶] . . . [¶] We’ve had
                                  18          prima facie cases before but it always is more than just one single juror. And it doesn’t
                                              matter whether they have a conviction or not, as long as he has a rational reason, but we
                                  19          haven’t even gotten to that level yet. [¶] So the other thing you might want to remember
                                              is that we don’t really get to that point unless you’ve used all your challenges. And no one
                                  20          used all of their challenges for the 12.” “So the court finds there’s no prima facie case
                                              here involving Wheeler-Batson, so that lays that issue to rest.”
                                  21
                                              The jury as sworn had no African-Americans on it.
                                  22
                                       Poe, 2016 WL 6962088, at *2-5 (footnotes in original and brackets added).
                                  23
                                              The California Court of Appeal then set forth the relevant state and federal law, and it
                                  24
                                       denied this claim as follows:
                                  25
                                              The General Principles
                                  26          The general rules regarding claimed Batson/Wheeler error are settled, set forth, for
                                              example, in People v. Manibusan (2013) 58 Cal. 4th 40, 75-76:
                                  27
                                              “A three-step procedure applies at trial when a defendant alleges discriminatory use of
                                  28          peremptory challenges. First, the defendant must make a prima facie showing that the
                                                                                         8
                                       Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 9 of 22



                                          prosecution exercised a challenge based on impermissible criteria. Second, if the trial
                                   1      court finds a prima facie case, then the prosecution must offer nondiscriminatory reasons
                                          for the challenge. Third, the trial court must determine whether the prosecution’s offered
                                   2      justification is credible and whether, in light of all relevant circumstances, the defendant
                                          has shown purposeful race discrimination. (People v. Lenix (2008) 44 Cal. 4th 602, 612
                                   3      (Lenix).) ‘The ultimate burden of persuasion regarding [discriminatory] motivation rests
                                          with, and never shifts from, the [defendant].’ (Id. at pp. 612-613.)
                                   4
                                          “On appeal, we review the trial court’s determination deferentially, ‘examining only
                                   5      whether substantial evidence supports its conclusions. [Citation.]’ (Lenix, supra, 44 Cal.
                                          4th at p. 613.) ‘We presume that a prosecutor uses peremptory challenges in a
                                   6      constitutional manner and give great deference to the trial court’s ability to distinguish
                                          bona fide reasons from sham excuses. [Citation.] So long as the trial court makes a
                                   7      sincere and reasoned effort to evaluate the nondiscriminatory justifications offered, its
                                          conclusions are entitled to deference on appeal. [Citation.]’ (People v. Burgener (2003)
                                   8      29 Cal. 4th 833, 864.)” (Accord, People v. Williams (2013) 56 Cal. 4th 630, 650.)
                                   9      Lenix expressed it this way: “At the third stage of the Wheeler/Batson inquiry, ‘the issue
                                          comes down to whether the trial court finds the prosecutor’s race-neutral explanations to
                                  10      be credible. Credibility can be measured by, among other factors, the prosecutor’s
                                          demeanor; by how reasonable, or how improbable, the explanations are; and by whether
                                  11      the proffered rationale has some basis in accepted trial strategy.’ (Miller-El [v. Cockrell
                                          (2003)] 537 U.S. [322,] 339.) In assessing credibility, the court draws upon its
                                  12      contemporaneous observations of the voir dire. It may also rely on the court’s own
Northern District of California
 United States District Court




                                          experiences as a lawyer and bench officer in the community, and even the common
                                  13      practices of the advocate and the office that employs him or her. (See Wheeler, supra, 22
                                          Cal. 3d at p. 281.)
                                  14
                                          “Review of a trial court’s denial of a Wheeler/Batson motion is deferential, examining
                                  15      only whether substantial evidence supports its conclusions. (People v. Bonilla [2007] 41
                                          Cal. 4th [313,] 341-342.) ‘We review a trial court’s determination regarding the
                                  16      sufficiency of a prosecutor’s justifications for exercising peremptory challenges “ ‘with
                                          great restraint.’ ” ’ ” (Lenix, supra, 44 Cal. 4th at p. 613, fn. omitted.)
                                  17
                                          The Supreme Court has “made clear that ‘the trial court is not required to explain on the
                                  18      record its ruling on a Batson/Wheeler motion. (People v. Reynoso [2003] 31 Cal. 4th
                                          [903,] 919.) “When the prosecutor’s stated reasons are both inherently plausible and
                                  19      supported by the record, the trial court need not question the prosecutor or make detailed
                                          findings.” (People v. Silva (2001) 25 Cal. 4th 345, 386.)’ ([People v.] Vines [2011] 51
                                  20      Cal. 4th 830, 849.)” (People v. Mai (2013) 57 Cal. 4th 986, 1054; accord, People v.
                                          Hensley (2014) 59 Cal. 4th 788, 803.)
                                  21
                                          Introduction to the Discussion
                                  22      The parties do not agree on the effect of the court’s ruling below—and thus what is the
                                          issue before us. Specifically:
                                  23
                                          Defendant contends that the “trial court applied an incorrect legal standard in finding
                                  24      appellant failed to meet his stage one burden.” Defendant cites to the literal language of
                                          the court—“I don’t think there’s a prima facie case”—to assert that the court held
                                  25      defendant did not meet his stage one burden.
                                  26      The Attorney General responds that defendant “may be correct, but an alternative
                                          interpretation is just as plausible. [¶] It is unclear whether the trial court thought that a
                                  27      prima facie case required a pattern of multiple challenges, or if it simply thought that the
                                          single challenge was the main reason, when considering the totality of the circumstances,
                                  28      that there was not a prima facie case.”
                                                                                     9
                                       Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 10 of 22




                                   1       Then, after citing one United States Supreme Court case, the Attorney General quotes the
                                           observation of the California Supreme Court, that while even the exclusion of a single
                                   2       prospective juror may be the product of an improper group bias, “‘As a practical matter,
                                           however, the challenge of one or two jurors can rarely suggest a pattern of impermissible
                                   3       exclusion.’” (People v. Bell (2007) 40 Cal. 4th 582, 598, quoting People v. Harvey (1984)
                                           163 Cal. App. 3d 90, 111.)
                                   4
                                           The Attorney General continues: “It is possible that the trial court thought that, as a matter
                                   5       of law, one peremptory challenge was insufficient to establish purposeful discrimination.
                                           In that case, the trial court applied the wrong legal standard, and this Court should review
                                   6       its ruling de novo. On the other hand, the trial court may have understood that it was
                                           supposed to look at the totality of the circumstances. And it just thought that, without
                                   7       more, the single challenge did not establish a prima facie case. (See People v. Bell, supra,
                                           40 Cal. 4th at p. 598 [the challenge of one or two jurors rarely suggests a discriminatory
                                   8       purpose].)
                                   9       But, the Attorney General candidly goes on, “The problem with that view is that there was
                                           more. The defendants based their Batson/Wheeler motion on the fact that the prosecutor
                                  10       ran a rap sheet on F.B. The trial court did not address that reason. So it is difficult to
                                           know whether the trial court simply disregarded that reason as insignificant or irrelevant,
                                  11       or incorrectly thought it did not have to consider that reason because one challenge was
                                           insufficient as a matter of law.”
                                  12
Northern District of California
 United States District Court




                                           Against all that, the Attorney General discusses People v. Avila (2006) 38 Cal. 4th 491
                                  13       (Avila), which she describes as “instructive,” and which, in her words, involved “a
                                           situation very similar to what happened in the present matter,”[FN 6] and where the
                                  14       Supreme Court concluded that the trial court’s decision was not entitled to deference. And
                                           the Attorney General concludes, “The same considerations apply here. Therefore, it
                                  15       seems prudent to ‘assume, arguendo, that the court’s decision is not entitled to
                                           deference.’” (See also People v. Bonilla, supra, 41 Cal. 4th at pp. 341-342, noting that
                                  16       where it is unclear whether the trial court applied the correct standard in finding that
                                           defendant failed to state a prima facie case of discrimination, the appellate court must
                                  17       review the record “‘independently’” to determine “ ‘ “whether the record supports an
                                           inference that the prosecutor excused a juror” on a prohibited discriminatory basis’ ”;
                                  18       accord, People v. Howard (2008) 42 Cal. 4th 1000, 1017 [“[w]here . . . it is not clear
                                           whether the trial court used the reasonable inference standard, we review the record
                                  19       independently”].)
                                  20              [FN 6:] As described in Avila, “The trial court . . . did not articulate the standard it
                                                  used in ruling that no prima facie case of group bias had been shown as to the
                                  21              excusal of Prospective Juror S.A. The court, however, noted that ‘no pattern’ had
                                                  been established, and when Richard asserted there need not be more than one
                                  22              excusal for the court to find a violation, it disagreed, stating case law indicated
                                                  there must be a ‘pattern or a prima facie case.’” (Avila, supra, 38 Cal. 4th at p.
                                  23              553.)
                                  24       And so we proceed, without deference to the trial court’s ruling.
                                  25       At the same time, we deem it unnecessary to determine in the first instance whether the
                                           motion demonstrated a step one showing of a prima facie case. Rather, we will follow the
                                  26       practice suggested in People v. Scott (2015) 61 Cal. 4th 363, where the Supreme Court
                                           explained that even when a trial court finds no prima facie case, the preferred practice is to
                                  27       allow the prosecutor to state his reasons for the challenge on the record, a practice that
                                           permits the reviewing court to resolve the matter even if it finds that the trial court erred in
                                  28       finding there was no prima facie case. (Id. at p. 388.) Here, the prosecutor put his reasons
                                                                                      10
                                       Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 11 of 22



                                           for the challenge on the record—a record, we conclude, that rebutted any inference of
                                   1       racial discrimination. (People v. Silva, supra, 25 Cal. 4th at p. 384.)
                                   2       There Was No Batson/Wheeler Violation
                                           Defendant’s substantive arguments both focus on the fact the prosecutor obtained F.B.’s
                                   3       rap sheet, and apparently no other. Thus, defendant first argues that “The Fact That The
                                           Only Rap Sheet Requested Was That Of The Only African American Prospective Juror In
                                   4       The Jury Box Supports The Inference That The Prosecutor Was Motivated By Prohibited
                                           Bias.” The second argument is that “The Prosecutor’s Reasons For Requesting F.B.’s Rap
                                   5       Sheet And No Others Are Implausible And Pretextual.”
                                   6       We disagree—and also disagree with defendant’s treatment of the record.
                                   7       To begin with, and contrary to defendant’s argument that the prosecutor “request[ed] only
                                           F.B.’s rap sheet,” the prosecutor represented that he in fact requested rap sheets for the
                                   8       entire venire, but the support staff was unable to provide them in a timely manner. So,
                                           with limited time during his lunch break, the prosecutor asked for the rap sheet on F.B.
                                   9       because he seemed to be particularly evasive—and the prosecutor had a hunch F.B. was
                                           hiding something. In short, the prosecutor singled out F.B. only after his request for a
                                  10       complete set of rap sheets went unfulfilled, and he chose the rap sheet of the prospective
                                           juror who concerned him the most.
                                  11
                                           Defendant also states that “the prosecutor devoted most of his statement to defending his
                                  12       request for F.B.’s rap sheets.” We read the record differently, with the rap sheet
Northern District of California
 United States District Court




                                           explanation taking up less than a page of the prosecutor’s five page statement of reasons.
                                  13
                                           Defendant also asserts that there was “nothing about” F.B.’s answers at voir dire “that
                                  14       suggested a need to investigate F.B.’s criminal history.” To the contrary, in the course of
                                           voir dire, F.B. contradicted a few answers on his questionnaire. While F.B. indicated on
                                  15       his questionnaire that he had never been the victim of crime, and during voir dire
                                           confirmed he did not know any victims of crime, on further questioning he admitted his
                                  16       car had been broken into, his car had been stolen, and he had in fact reported some crimes
                                           to the police.
                                  17
                                           Likewise, the questionnaire asked, “Have you been exposed to racial, sexual, religious
                                  18       and/or ethnic prejudice?” F.B. checked, “Yes,” and answered, “Sexual Harassment.”
                                           However, during voir dire F.B. explained that he had filed a lawsuit, a lawsuit primarily
                                  19       about “racism,” a lawsuit that he confirmed was “a pretty big deal.” While it is not clear
                                           whether F.B.’s answer on the questionnaire was carelessly incomplete or intentionally
                                  20       misleading, he chose not to indicate “racial . . . prejudice” even thought it was a category
                                           explicitly listed on the questionnaire—and even though he later described that as the focus
                                  21       of his lawsuit. All of this supports a conclusion that the prosecutor ran F.B.’s rap sheet
                                           out of concern for his credibility, not his race.
                                  22
                                           There is a presumption the prosecutor acted properly, and it was defendant’s burden to
                                  23       prove that the challenge was racially motivated. (See People v. Manibusan, supra, 58 Cal.
                                           4th at pp. 75-76; People v. Trinh (2014) 59 Cal. 4th 216, 240-241.) The mere fact that the
                                  24       prosecutor ran a rap sheet on F.B. did not rebut the presumption.
                                  25       Defendant’s reply brief argues that the prosecutor’s “failure to request any other rap sheets
                                           supports the inference that his request for F.B.’s rap sheet was motivated by prohibited
                                  26       group bias,” and states that of the “18 prospective jurors seated ‘in the box’ before” the
                                           challenge of F.B., “only one acknowledged any personal criminal history.” The brief goes
                                  27       on to list the 18 prospective jurors in a footnote, with their claimed responses (doing so
                                           without any record reference). Regardless, the fact is that what concerned the prosecutor
                                  28       was that F.B.’s answers during voir dire indicated his questionnaire answers were false.
                                                                                    11
                                           Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 12 of 22



                                                Defendant made no comparable showing as to the other 17 prospective jurors.
                                   1

                                   2   Poe, 2016 WL 6962088, at *5-8 (footnote in original and brackets added). Thus, the state

                                   3   appellate court found that the prosecutor adequately explained why he only ran prospective juror

                                   4   F.B.’s rap sheet. Id. at *8-9. As further explained in detail below, the state appellate court then

                                   5   elaborated on the prosecutor’s reasons before rejecting Petitioner’s claim that they were

                                   6   “implausible and pretextual.” Id. at *8. Thus, in affirming the judgment, the state appellate court

                                   7   found no merit to Petitioner’s Batson/Wheeler claim upon concluding that “the prosecutor had

                                   8   legitimate reasons for challenging F.B., and [Petitioner] ha[d] not carried his burden of proving

                                   9   those reasons were pretextual.” Id. at *9.

                                  10                   2.      Applicable Federal Law
                                  11            The use of peremptory challenges by either the prosecution or defense to exclude

                                  12   cognizable groups from a jury may violate the Equal Protection Clause. See Georgia v.
Northern District of California
 United States District Court




                                  13   McCollum, 505 U.S. 42, 55-56 (1992). The Supreme Court has held that the Equal Protection

                                  14   Clause forbids the challenging of potential jurors solely on account of their race. See Batson, 476

                                  15   U.S. at 89.4 Batson permits prompt rulings on objections to peremptory challenges under a three-

                                  16   step process:

                                  17            First, the defendant must make a prima facie showing that the prosecutor exercised a

                                  18   peremptory challenge based on race “by showing that the totality of the relevant facts gives rise to

                                  19   an inference of discriminatory purpose.” Batson, 476 U.S. at 93-94.

                                  20            Second, if this showing is made, the burden then shifts to the prosecutor to offer a race-

                                  21   neutral explanation for the strike. Id. at 97; Wade v. Terhune, 202 F.3d 1190, 1195 (9th Cir.

                                  22   2000).

                                  23            Finally, the trial court must determine whether the defendant has carried his burden of

                                  24   proving purposeful discrimination. Id. at 98; Wade, 202 F.3d at 1195; Green v. Lamarque, 532

                                  25   F.3d 1028, 1030 (9th Cir. 2008) (“Third, if the prosecutor offers a race-neutral explanation, the

                                  26   trial court must decide whether the defendant has proved the prosecutor’s motive for the strike was

                                  27
                                       4
                                  28    The California procedural counterpart to Batson is Wheeler. See McDaniels v. Kirkland, 813
                                       F.3d 770, 773 (9th Cir. 2015) (en banc).
                                                                                      12
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 13 of 22




                                   1   purposeful racial discrimination.”). To fulfill its duty, “the trial court must evaluate the

                                   2   prosecutor’s proffered reasons and credibility under ‘the totality of the relevant facts,’ using all the

                                   3   available tools including its own observations and the assistance of counsel.” Mitleider v. Hall,

                                   4   391 F.3d 1039, 1047 (9th Cir. 2004); Lewis v. Lewis, 321 F.3d 824, 831 (9th Cir. 2003). “As part

                                   5   of its evaluation of the prosecutor’s reasoning, the court must conduct a comparative juror

                                   6   analysis—that is, it must ‘compare African American panelists who were struck with those non-

                                   7   African American panelists who were allowed to serve.’” Jamerson v. Runnels, 713 F.3d 1218,

                                   8   1224 (9th Cir. 2013) (quoting Briggs v. Grounds, 682 F.3d 1165, 1170 (9th Cir. 2012)). “The

                                   9   prosecution’s treatment of minority jurors as compared to its treatment of nonminority jurors is

                                  10   among the facts indicative of the presence of a purpose to discriminate.” McDaniels v. Kirkland,

                                  11   813 F.3d 770, 778 (9th Cir. 2015) (en banc) (citing Miller-El v. Dretke (“Miller-El II”), 545 U.S.

                                  12   231, 241 (2005)). Ultimately, the defendant has the burden of persuading the court that the strike
Northern District of California
 United States District Court




                                  13   was racially motivated. Rice v. Collins, 546 U.S. 333, 338 (2006) (citing Purkett v. Elem, 514

                                  14   U.S. 765, 768 (1995)).

                                  15          Specifically, where the state court has failed in its duty to conduct a comparative juror

                                  16   analysis, such an analysis should be undertaken de novo, rather than by remanding the case to the

                                  17   state courts to do so. LaMarque, 532 F.3d at 1031 (citing Miller-El II, 545 U.S. at 241). Once the

                                  18   federal court has undertaken the comparative juror analysis, then the court must reevaluate the

                                  19   state decision in light of such analysis and any other evidence pointing toward purposeful

                                  20   discrimination in order to determine whether the state was unreasonable in finding the

                                  21   prosecutor’s race-neutral explanations to be genuine. Castellanos v. Small, 766 F.3d 1137, 1148-

                                  22   51 (9th Cir. 2014).

                                  23          In evaluating the race-neutrality explanation, the court must keep in mind that proof of

                                  24   discriminatory intent or purpose is required to show a violation of the Equal Protection Clause.

                                  25   See Hernandez v. New York, 500 U.S. 352, 355-62 (1991) (no discriminatory intent where Latino

                                  26   jurors dismissed because of possible difficulty in accepting translator’s rendition of Spanish

                                  27   language testimony). It should also keep in mind that a finding of discriminatory intent turns

                                  28   largely on the trial court’s evaluation of the prosecutor’s credibility. See Rice, 546 U.S. at 340-41;
                                                                                         13
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 14 of 22




                                   1   Lewis, 321 F.3d at 830. Because determinations of credibility and demeanor of the prosecutor and

                                   2   jurors lie “‘peculiarly within [the] trial judge’s province,’” the trial court’s ruling on the issue of

                                   3   discriminatory intent is entitled to great deference and must be sustained unless clearly erroneous.

                                   4   Snyder v. Louisiana, 552 U.S. 472, 476-82 (2008) (quoting Wainwright v. Witt, 469 U.S. 412, 428

                                   5   (1985)); see Felkner v. Jackson, 562 U.S. 594, 596-98 (2011) (per curiam) (reversing Ninth

                                   6   Circuit’s “inexplicable” and “unexplained” finding that proffered race-neutral explanations for

                                   7   peremptory strikes were insufficient to outweigh evidence of purposeful discrimination).

                                   8           A federal habeas court need not dwell on the first step of the Batson analysis if the matter

                                   9   has proceeded to the second or third step. “Once a prosecutor has offered a race-neutral

                                  10   explanation for the peremptory challenges and the trial court has ruled on the ultimate question of

                                  11   intentional discrimination, the preliminary issue of whether the defendant has made a prima facie

                                  12   showing becomes moot.” Hernandez, 500 U.S. at 359. Once a district court has found intentional
Northern District of California
 United States District Court




                                  13   discrimination (the third Batson step), it cannot “reevaluate” that finding based simply on a

                                  14   reassessment of the strength of the initial prima facie case. United States v. Esparza-Gonzalez,

                                  15   422 F.3d 897, 906-07 (9th Cir. 2005) (applying Hernandez and a case upon which it relied, U.S.

                                  16   Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983)).

                                  17           The findings of the state trial court on the issue of discriminatory intent are findings of fact

                                  18   entitled to the presumption of correctness in federal habeas review. See Purkett v. Elem, 514 U.S.

                                  19   765, 769 (1995). So are the findings of the state appellate court. See Mitleider, 391 F.3d at 1050.

                                  20   Under AEDPA, this means that where a challenge to the state court’s factual determination is

                                  21   based on extrinsic evidence or evidence presented for the first time in federal court, under 28

                                  22   U.S.C. § 2254(e)(1) the state court’s findings of discriminatory intent are presumed sound unless

                                  23   the petitioner rebuts the presumption by clear and convincing evidence. Kesser v. Cambra, 465

                                  24   F.3d. 351, 368 n.1 (9th Cir. 2006). Additionally, where review of the state court’s factual

                                  25   determination is based entirely on information that was contained in the state court record, under

                                  26   28 U.S.C. § 2254(d)(2) the federal court must defer to the state court’s conclusion that there was

                                  27   no discrimination unless that finding was “‘based on an unreasonable determination of the facts in

                                  28   light of the evidence presented in the State court proceeding.’” Cook v. LaMarque, 593 F.3d 810,
                                                                                          14
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 15 of 22




                                   1   816 (9th Cir. 2010) (citing 28 U.S.C. § 2254(d)(2)) (even though prosecutor gave both persuasive

                                   2   and unpersuasive justifications for strikes, court could not conclude state court’s finding of no

                                   3   discrimination was objectively unreasonable where review of voir dire transcript and juror

                                   4   questionnaires showed the most significant justifications in each case were entirely sound);

                                   5   Kesser, 465 F.3d at 368 (finding California Court of Appeal’s conclusion that a strike was not

                                   6   racially based was unreasonable determination under 28 U.S.C. § 2254(d)(2), and “even satisfie[d]

                                   7   the more demanding standard” of section 2254(e)(1)). Therefore, a federal habeas court can only

                                   8   grant habeas relief “if it was unreasonable to credit the prosecutor’s race-neutral explanations for

                                   9   the Batson challenge.” Rice, 546 U.S. at 338. “[I]n evaluating habeas petitions premised on a

                                  10   Batson violation, ‘our standard is doubly deferential: unless the state appellate court was

                                  11   objectively unreasonable in concluding that a trial court’s credibility determination was supported

                                  12   by substantial evidence, we must uphold it.’” Jamerson, 713 F.3d at 1225 (citing Briggs, 682 F.3d
Northern District of California
 United States District Court




                                  13   at 1170). The standard is demanding, but not insatiable. Miller-El II, 545 U.S. at 240. A federal

                                  14   habeas court will not be bound by state court factual findings unsupported in the record or refuted

                                  15   by it, for example. See e.g., Castellanos, 766 F.3d at 1149-50 (concluding that prosecutor’s race-

                                  16   neutral reasons were pretextual after conducting comparative analysis and looking at totality of

                                  17   relevant circumstances); Kesser, 465 F.3d at 358 (granting writ based upon a finding that the

                                  18   California court in “failing to consider comparative evidence in the record before it that

                                  19   undeniably contradicted the prosecutor’s purported motivations, unreasonably accepted his

                                  20   nonracial motives as genuine”).

                                  21                  3.      Analysis
                                  22          Petitioner contends that the fact that the prosecutor only ran a rap sheet on F.B. (an

                                  23   African-American male like Petitioner) shows that he had an improper racial motivation. Dkt. No.

                                  24   1 at 5; Dkt. No. 15-3 at 14. However, as noted above, the state appellate court rejected

                                  25   Petitioner’s Batson/Wheeler claim upon concluding that the prosecutor gave legitimate race-

                                  26   neutral reasons for peremptorily challenging F.B., including explaining why he only ran that

                                  27   particular prospective juror’s rap sheet. Poe, 2016 WL 6962088, at *7-9.

                                  28          Respondent argues that the state appellate court was reasonable in its determination that
                                                                                        15
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 16 of 22




                                   1   Petitioner failed to carry his burden of proving that the prosecutor’s reasons for striking F.B. were

                                   2   pretextual because the prosecutor “gave legitimate race-neutral reasons for running the rap sheet.”

                                   3   Dkt. No. 12-1 at 19-22. Respondent points out that under Ninth Circuit authority, the state court’s

                                   4   determination as to a credibility finding (that is entitled to deference) and its conclusion that there

                                   5   was no purposeful discrimination are subject to federal habeas review under section 2254(d)(2) for

                                   6   “an unreasonable determination of the facts in light of the evidence presented in the State court

                                   7   proceeding.” Id. at 11 fn. 2 (citing McDaniels, 813 F.3d at 778). Respondent adds that the Ninth

                                   8   Circuit views this standard as “doubly deferential.” Id. (citing Sifuentes v. Brazelton, 825 F.3d

                                   9   506, 518 (9th Cir. 2016)).

                                  10          In evaluating Petitioner’s Batson/Wheeler claim, the Court reviews the state appellate

                                  11   court’s opinion on direct appeal as the last reasoned decision of the state court. Ali v. Hickman,

                                  12   584 F.3d 1174, 1181 n.5 (9th Cir. 2009). And as Respondent has correctly pointed out, the state
Northern District of California
 United States District Court




                                  13   appellate court’s findings on the issue of discriminatory intent are findings of fact entitled to

                                  14   AEDPA deference under section 2254(d)(2). Briggs, 682 F.3d at 1170 and n.4.

                                  15          Here, it is important to first point out that the trial court did not make an express finding on

                                  16   the record whether Petitioner carried his burden of proving purposeful discrimination and did not

                                  17   perform a comparative analysis. As mentioned above, the record shows that the Batson/Wheeler

                                  18   motion made by Yepez’s attorney (and joined by Petitioner’s attorney) was related to the

                                  19   prosecutor’s peremptory striking of F.B., and specifically based on an argument that the

                                  20   prosecutor’s reason for running a rap sheet on F.B. was pretextual. Feb. 26, 2013 RT 1-2. After

                                  21   this Batson/Wheeler motion was made, the prosecutor argued that no prima facie case had been

                                  22   established because he merely “kicked one person of African-American descent.” Feb. 26, 2013

                                  23   RT 3. The prosecutor went on to “augment the record” by providing race-neutral reasons for

                                  24   dismissing F.B. Feb. 26, 2013 RT 3-7. But, even though such reasons were put on the record, the

                                  25   trial court chose to deny the Batson/Wheeler motion based on its conclusion that, without more,

                                  26   “one challenge” to a single African-American juror “doesn’t rise really to the level of a prima

                                  27   facie case.” Feb. 26, 2013 RT 3-7. However, the state appellate court noted that the parties “d[id]

                                  28   not agree on the effect of the [trial] court’s ruling . . . .” Poe, 2016 WL 6962088, at *6. Petitioner
                                                                                         16
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 17 of 22




                                   1   contended on direct appeal that the “trial court applied an incorrect legal standard in finding

                                   2   appellant failed to meet his stage one burden.” Id. Meanwhile, the state appellate court pointed

                                   3   out that the Attorney General responded that Petitioner “may be correct, but an alternative

                                   4   interpretation is just as plausible.” Id. (emphasis in original). Specifically, the Attorney General

                                   5   argued: “It is unclear whether the trial court thought that a prima facie case required a pattern of

                                   6   multiple challenges, or if it simply thought that the single challenge was the main reason, when

                                   7   considering the totality of the circumstances, that there was not a prima facie case.” Id. The state

                                   8   appellate court further noted that the Attorney General pointed out that the trial court did not

                                   9   address the prosecutor’s reason for running a rap sheet on F.B., which was the main basis for the

                                  10   Batson/Wheeler motion. Id. Nonetheless, the state appellate court chose to proceed “without

                                  11   deference to the trial court’s ruling” and “deem[ed] it unnecessary to determine in the first

                                  12   instance whether the motion demonstrated a step one showing of a prima facia case.” Id. at *7. In
Northern District of California
 United States District Court




                                  13   doing so, the state appellate court pointed out that, even in the absence of burden shifting, the

                                  14   prosecutor chose to make a record by going forward with an offer of permissible race-neutral

                                  15   justifications for the challenged peremptory strike of F.B. Id. Thus, the state appellate court

                                  16   decided to analyze the third step of the Batson analysis de novo and concluded that such a record

                                  17   “rebutted any inference of racial discrimination.” Id.

                                  18          Because the state appellate court proceeded to consider the prosecutor’s proffered race-

                                  19   neutral explanations for striking F.B. and determined that the peremptory challenge was not

                                  20   racially motivated, this Court will proceed directly to the ultimate Batson question of whether

                                  21   Petitioner has shown purposeful discrimination. Cf. Hernandez, 500 U.S. at 359 (suggesting that

                                  22   once prosecutor has offered race-neutral explanation for peremptory challenge and state court has

                                  23   ruled on ultimate question of intentional discrimination, preliminary issue of whether defendant

                                  24   has made prima facie showing becomes moot).

                                  25          The issue is whether the third element of a prima facie case of discrimination is met;

                                  26   namely, whether the circumstances of the case raise an inference that the challenge was based on

                                  27   race. In Batson, the Supreme Court held that, in “deciding whether the defendant has made the

                                  28   requisite showing, the trial court should consider all relevant circumstances,” and noted that a
                                                                                         17
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 18 of 22




                                   1   “prosecutor’s questions and statements during voir dire examination and in exercising his

                                   2   challenges may support or refute an inference of discriminatory purpose.” Williams v. Runnels,

                                   3   432 F.3d 1102, 1107 (9th Cir. 2006) (quoting Batson, 476 U.S. at 96-97). The Supreme Court

                                   4   reiterated in Johnson that a defendant may rely on “any other relevant circumstances” to raise an

                                   5   inference of discriminatory purpose. 545 U.S. at 170. The Court now turns to the third Batson

                                   6   step and evaluates whether the state appellate court was objectively unreasonable in making a

                                   7   credibility determination that was supported by substantial evidence, Jamerson, 713 F.3d at 1225,

                                   8   and whether there is evidence of purposeful discrimination, see Hernandez, 500 U.S. at 355-62.

                                   9   The Court will also conduct a comparative juror analysis. As discussed below, it is clear no

                                  10   constitutional violation occurred because there were proper race-neutral reasons for excusing F.B.

                                  11          The California Court of Appeal gave the following background and explained its reasoning

                                  12   for finding no evidence to support an inference of discriminatory purpose:
Northern District of California
 United States District Court




                                  13                  Defendant’s other substantive argument, in nine short paragraphs, is
                                                      that “the prosecutor’s reasons for requesting F.B.’s rap sheet and no
                                  14                  others are implausible and pretextual.” The essence of defendant’s
                                                      argument is as follows:
                                  15
                                                      “To justify his decision to investigate F.B.’s criminal history, the
                                  16                  prosecutor needed to explain both why he requested appellant’s rap
                                                      sheet and why he requested nobody else’s. With regard to the latter
                                  17                  question, the prosecutor explained that his support staff had not
                                                      obtained the rap sheets of the entire panel and that he had to make the
                                  18                  requests himself during the lunch recess.
                                  19                  “The prosecutor claimed that ‘in the limited time I have, in addition
                                                      to eating my lunch and organizing my case, I didn’t have time to run
                                  20                  all 12 and certainly not near all 100.’ The prosecutor failed to specify
                                                      how long it would have taken to request additional rap sheets or how
                                  21                  much time he had available to do so. This vague and evasive
                                                      explanation supports the inference that the prosecutor had sufficient
                                  22                  time to request more rap sheets but wanted to suggest that he did not.
                                  23                  “The prosecutor also claimed his concerns were focused on the
                                                      responses of F.B. and Juror No. 7, both of whom gave ‘limited’
                                  24                  responses and that he ultimately requested F.B.’s rap sheet because
                                                      he had more concerns about F.B. than Juror No. 7. The prosecutor
                                  25                  failed to explain why he did not request both rap sheets and nothing
                                                      in his response suggests an explanation.
                                  26
                                                      “The prosecutor claimed that he feared that as someone claiming to
                                  27                  be a victim of discrimination, F.B. might identify with appellant, who
                                                      was likely to claim self defense in firing a gun at a vehicle with four
                                  28                  armed occupants. Appellant contends that it is ludicrous . . . .”
                                                                                        18
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 19 of 22




                                   1                  We conclude otherwise. To prove that the prosecutor’s reason for
                                                      running a rap sheet on F.B. was pretextual, defendant must show that
                                   2                  there was either no good reason to check on F.B. or that other
                                                      prospective jurors in the box should have raised equal or greater
                                   3                  doubts. He has shown neither. Before the prosecutor even ran F.B.’s
                                                      rap sheet, he had learned that F.B. did not answer truthfully in his
                                   4                  questionnaire about having been the victim of a crime and that F.B.
                                                      omitted the fact that he had been subjected to sexual harassment, to
                                   5                  the point he sued his employer, the Postal Service.
                                   6                  The record reflects that the prosecutor had legitimate reasons for
                                                      challenging F.B., and defendant has not carried his burden of proving
                                   7                  those reasons were pretextual. (See People v. Arias (1996) 13 Cal.
                                                      4th 92, 136; People v. Turner (1994) 8 Cal. 4th 137, 165.)
                                   8
                                       Poe, 2016 WL 6962088, at *8-9.
                                   9
                                              The state appellate court reasonably found that the evidence did not support an inference
                                  10
                                       that the prosecutor exercised his peremptory challenge against F.B. with a racially discriminatory
                                  11
                                       purpose. First, the removal of one African-American prospective juror from the initial 18-person
                                  12
Northern District of California




                                       venire panel does not, on its own, support an inference of purposeful discrimination, particularly
 United States District Court




                                  13
                                       where the surrounding circumstances strongly indicate otherwise. See Fernandez v. Roe, 286 F.3d
                                  14
                                       1073, 1078-79 (9th Cir. 2002) (stating that prosecutor’s strike of the only two African-American
                                  15
                                       venire members would not alone ordinarily support inference of discrimination). Here, the
                                  16
                                       surrounding circumstances strongly indicate that there was no discriminatory purpose. The state
                                  17
                                       appellate court reasonably found that the prosecutor had cause to run F.B.’s rap sheet because “in
                                  18
                                       the course of voir dire, F.B. contradicted a few answers on his questionnaire relating to being a
                                  19
                                       victim of crime and being the victim of racial discrimination.” Poe, 2016 WL 6962088, at *7.
                                  20
                                              Moreover, the state appellate court noted that, contrary to Petitioner’s argument that the
                                  21
                                       prosecutor “request[ed] only F.B.’s rap sheet,” the record shows the prosecutor requested rap
                                  22
                                       sheets on all the prospective jurors, but support staff was unable to provide them in a timely
                                  23
                                       manner. Id. It also appears that the prosecutor ran F.B.’s rap sheet during the lunch break
                                  24
                                       immediately following his questioning of F.B. Feb. 26, 2013 RT 1. The prosecutor elaborated
                                  25
                                       that because his time was limited during his lunch hour, support staff had not provided any of the
                                  26
                                       requested rap sheets and, because F.B. was of particular concern, he made a legitimate tactical
                                  27
                                       decision to run only F.B.’s rap sheet. Feb. 26, 2013 RT 5. Furthermore, the prosecutor stated that
                                  28
                                                                                        19
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 20 of 22




                                   1   aside from F.B., the only other prospective juror who gave him concern was Juror No. 7 because

                                   2   of the limited information on that juror’s questionnaires, but Juror No. 7 was “later excused by the

                                   3   defense.” Feb. 26, 2013 RT 3. Thus, the Court finds the state appellate court reasonably

                                   4   determined that, contrary to Petitioner’s argument, race was not the only plausible explanation for

                                   5   the prosecutor running F.B.’s rap sheet and instead, it was “out of concern for [F.B.’s] credibility.”

                                   6   Poe, 2016 WL 6962088, at *7. Given the record of F.B.’s failure to answer truthfully about

                                   7   having been a victim of a crime and omission of the fact that he had been subjected to sexual

                                   8   harassment, the state appellate court reasonably found the evidence did not support an inference

                                   9   that the prosecutor wanted to remove F.B. for a discriminatory purpose. Id. at *8-9.

                                  10          Furthermore, as mentioned above, an inference of a discriminatory purpose showing a

                                  11   prima facie case of discrimination under Batson’s first step may also be gleaned from a

                                  12   comparative juror analysis—i.e., determining whether non-challenged jurors possess any of the
Northern District of California
 United States District Court




                                  13   characteristics on which the prosecution challenged jurors in the protected group. Boyd v.

                                  14   Newland, 467 F.3d 1139, 1147-48 (9th Cir. 2006). Here, however, such an analysis does not

                                  15   support an inference of a discriminatory purpose. None of the other jurors, including those who

                                  16   were not African-American, gave conflicting answers that reflected on their credibility and

                                  17   otherwise could have led the prosecutor to run their rap sheets. As discussed above, the state

                                  18   appellate court concluded that F.B., whose “answers during voir dire indicated his questionnaire

                                  19   answers were false,” was not similarly situated to the other jurors because Petitioner failed to

                                  20   make such a “comparable showing as to the other 17 prospective jurors.” Poe, 2016 WL 6962088,

                                  21   at *8. The state appellate court further determined that Petitioner failed to show “there was no

                                  22   good reason to check on F.B. or that other prospective jurors in the box should have raised equal

                                  23   or greater doubts.” Id. The state appellate court’s conclusion was therefore reasonable. See

                                  24   Briggs, 682 F.3d at 1171 n.6 (“Where the state court conducted comparative analysis and

                                  25   determined that the prosecutor did not exercise her peremptory challenges in a discriminatory

                                  26   manner, AEDPA deference applies and we need not undertake comparative analysis de novo.”).

                                  27   Thus, a comparative juror analysis does not uncover any evidence that would support an inference

                                  28   of a discriminatory purpose in the prosecutor’s challenge to F.B.
                                                                                        20
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 21 of 22




                                   1          In sum, having considered the prosecutor’s proffered reasons and credibility under “the

                                   2   totality of the relevant facts,” see Mitleider, 391 F.3d at 1047, the Court finds that the state

                                   3   appellate court was not unreasonable in concluding that the prosecutor had legitimate reasons for

                                   4   challenging F.B., and that Petitioner had not carried his burden of proving those reasons were

                                   5   pretextual. Although a state appellate court is not “in an ideal position to conduct a step three

                                   6   evaluation,” it can “use the trial court’s findings and the evidence on the record to evaluate the

                                   7   support on the record for the prosecutor’s reasons and credibility, and to compare the struck and

                                   8   empaneled jurors,” which is what the state appellate court did here, as explained above. See

                                   9   Lewis, 321 F.3d at 832. Furthermore, such findings by the state appellate court on the issue of

                                  10   discriminatory intent are findings of fact entitled to the presumption of correctness in federal

                                  11   habeas review. See Mitleider, 391 F.3d at 1050. As mentioned, because the review of the state

                                  12   court’s factual determination was based entirely on information that was contained in the state
Northern District of California
 United States District Court




                                  13   court record, under 28 U.S.C. § 2254(d)(2) this Court must defer to the state appellate court’s

                                  14   conclusion that there was no discrimination unless that finding was “‘based on an unreasonable

                                  15   determination of the facts in light of the evidence presented in the State court proceeding.’” See

                                  16   Cook, 593 F.3d at 816. It simply cannot be said that the state appellate court’s rejection of

                                  17   Petitioner’s Batson/Wheeler claim was based on an unreasonable determination of the facts. See

                                  18   28 U.S.C. § 2254(d)(2). Therefore, Petitioner is not entitled to federal habeas relief on his claim

                                  19   that his right to equal protection was violated when the prosecutor was allowed to use a

                                  20   peremptory challenge to strike F.B. Accordingly, Petitioner’s Batson/Wheeler claim is DENIED.

                                  21          C.      Certificate of Appealability
                                  22          The federal rules governing habeas cases brought by state prisoners require a district court

                                  23   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  24   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  25          A judge shall grant a certificate of appealability “only if the applicant has made a

                                  26   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  27   certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district

                                  28   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)
                                                                                          21
                                         Case 4:18-cv-02850-HSG Document 16 Filed 09/30/20 Page 22 of 22




                                   1   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                   2   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   3   473, 484 (2000).

                                   4          Here, Petitioner has not made such a showing, and, accordingly, a certificate of

                                   5   appealability will be denied.

                                   6   V.     CONCLUSION
                                   7          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                   8   certificate of appealability is DENIED.

                                   9          The Clerk of the Court shall close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 9/30/2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         22
